El Juez Asociado Señoe Audrey,
emitió la opinión del tribunal.
Francisco Bauzá fué denunciado porque habiendo ma-tado con el autocamión que guiaba por una carretera una novilla de Juan Torres, no comunicó los detalles del acci-dente a la estación de policía más próxima. En el juicio convinieron el Fiscal y el denunciado por su abogado en una estipulación por la que aceptaron que al ocurrir ese acci-dente y en dicho sitio Bauzá detuvo su vehículo y dió su nombre y número de su placa y manifestó ser el dueño del referido vehículo, pero que no fué al cuartel de la policía más cercano ni a ninguno otro a comunicar los detalles del accidente.
Francisco Bauzá apeló de la sentencia que lo condenó a un dólar de multa y al pago de las costas y alega para sos-tener su recurso que la corte inferior cometió error al resol*384ver que la denuncia imputa un delito y que también erró porque la sentencia es contraria a la ley y a los hechos. Los trata conjuntamente y lo mismo haremos nosotros.
 La sección de la Ley de Automóviles por cuya violación ha sido condenado el apelante dice ,así:
“ En caso de accidente ocurrido a una persona o propiedad, de-bido a funcionamiento de un vehículo de motor, la persona que ma-nejare dicho vehículo deberá detenerse a dar su nombre, dirección y el número de su licencia a la persona perjudicada o a cualquier policía o persona autorizada; y si no fuere el dueño del vehículo dará también el nombre y dirección del dueño. También deberá comunicar los detalles de tal accidente a la estación de policía más próxima.”
Dice el apelante que la propiedad a que ese precepto hace referencia no puede ser un perro, una gallina, un becerro, etc. Sin embargo, la ley usa la palabra “propiedad” en términos generales y por tanto incluye los inmuebles y mue-bles, estando comprendidos en los últimos los animales como semovientes.
En cuanto a que no tenía necesidad de acudir al cuartel de la policía más próximo porque en el momento del acci-dente dió su nombre y número de su placa y manifestó que era dueño del camión, quizá pudiera considerarse cumplido de ese modo el requisito de la ley si esos datos los hubiera suministrado a un policía, mas no en este caso en que no consta a quién suministró tales datos.

La sentencia apelada debe ser confiffnada.